Title: From George Washington to Timothy Pickering, 25 April 1781
From: Washington, George
To: Pickering, Timothy


                        

                            
                            Dear Sir
                            Head Quarters New Windsor April 25 1781
                        
                        The supply of flour for the Army must be kept up regularly, And the Means of transportation must be
                            calculated accordingly. Should all other expedients for bringing on the flour from Ringwood, Warwick and the Deposits on
                            the communication from Pennsylvania, prove abortive—Should the Justices refuse to issue Warrants for the impress of
                            Teams—or should their Warrants not be attended with success. You are then instantly to proceed to coercive Measures: The
                            Detachment of the Marichausie Corps, in this case, with a discreet Officer or two of your Department, ought to be sent a
                            considerable distance into the Country to procure Teams that the whole burden may not fall on a single district—Such
                            parties of Infantry as you may have occasion for, to impress the Teams in the neighbourhood of the Army, the Adjutant
                            General will furnish, upon your application to him.
                        I will trust to your own discision and discretion for
                            the vigorous & prudent execution of this Order, in the full expectation and confidence, that the same applications,
                            anxieties, and sollicitudes, which have so incessantly surrounded me of late, On the Account of transportation, may not
                            recur again, at least, untill the whole of the flour on the communication has been delivered to the Commissary with the
                            Army. I am Dear Sir Your Most Obedt Servant
                        
                            Go: Washington
                        
                        
                            P.S. The foregoing was written before I received yours of the same date. Nothing further is necessary
                                to be added, but that it appears to me, that Expresses are utterly improper to carry the impress into execution. And
                                that the selling some Articles of Provision to bring on the remainder will open such a door to abuses, and other
                                evils, that a stop ought to be put to it.
                        
                        
                            Go: W.
                        
                    